Citation Nr: 9934783	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left patella with synovitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to increased evaluation for tendinitis with 
synovitis of the left acromioclavicular joint, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for muscular 
strain of the left foot.

4.  Entitlement to a compensable evaluation for muscular 
strain of the left hip.

5.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Crowley, Counsel


INTRODUCTION

The veteran served on active duty to April 1971 to March 1974 
and from December 1980 to December 1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
his January 1997 notice of disagreement, the veteran 
specifically stated that he was satisfied with the award of a 
20 percent evaluation for his service-connected low back 
disability and his service-connected neck disability.  
Accordingly, these issues are not before the Board at this 
time.


FINDINGS OF FACT

1.  The RO has fulfilled VA's duty to assist the veteran in 
the development of all facts pertinent to his service 
connected claims.

2.  The residuals of the service-connected chondromalacia of 
the left patella with synovitis (hereinafter referred to as 
the "left knee disability") include chronic synovitis and 
symptomatic patellar chondromalacia with complaints of pain.

3.  The residuals of the service-connected tendinitis with 
synovitis of the left acromioclavicular joint (hereinafter 
referred to as the "left shoulder disability") include 
occasional tendinitis with some synovitis at the 
acromioclavicular joint; it produces pain on motion of the 
arm, but does not limit motion to shoulder level.

4.  The residuals of the service-connected muscular strain of 
the left foot (hereinafter referred to as the "left foot 
disability") include slight occasional pain.

5.  The residuals of the service-connected muscular strain of 
the left hip (hereinafter referred to as the "left hip 
disability") include subjective complaints of pain.

6.  The record indicates that the veteran may have injured 
his right ankle following his separation evaluation in August 
1995 and prior to his separation from service in December 
1995.

7.  The VA examination of March 1996 makes reference to a 
recent injury in December 1995.  The veteran was discharged 
from active service on December 31, 1995.

8.  It is unclear if the veteran currently has a right ankle 
disability associated with his active service.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.42, 4.69, 4.71a, 
Diagnostic Codes 5019, 5201, and 5202 (1998).

3.  The criteria for a compensable evaluation for the left 
foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.7, 4.10, 
4.20, 4.40, 4.41, 4.42, 4.71a, Diagnostic Code 5284 (1998).

4.  The criteria for a compensable evaluation for the left 
hip disability have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.7, 4.10, 
4.20, 4.41, 4.42, 4.71a, Diagnostic Codes 5250, 5251, 5252, 
and 5253 (1998).

5.  The claim of entitlement to service connection for a 
right ankle disability is well grounded.  38 U.S.C.A. 
§§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the veteran's contentions and the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the veteran's claims regarding increased 
compensable of his service-connected disabilities are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
issue of whether the VA has met it's duty to assist the 
veteran in the development of these claims, mandated by 
38 U.S.C.A. § 5107(a), will be discussed below.

I.  Background

During the veteran's second period of active service he was 
involved in two motor vehicle accidents.  In July 1994, the 
veteran walked across a crosswalk and was struck by an 
automobile.  He struck his left shoulder on the windshield 
and landed on his left low back.  Emergency X-rays at that 
time were normal.  In February 1995, it was noted that the 
veteran felt that he made about a 75% recovery to that point, 
but was not getting further improvement.  At this time, the 
veteran had complaints of pain in the left shoulder and low 
back region.  

A February 1995 medical report also notes the veteran's motor 
vehicle accident in December 1994.  In December 1994, he was 
driving a Ford Explorer when his car was damaged in the 
fender.  The veteran noted that his left shoulder disability 
became irritated due to the seat-belt constraints.  
Notwithstanding, the veteran believed that his second 
accident did not play any major role in his continuous 
problem up until that time.  The veteran made no reference to 
a left knee disability, foot disability, or hip disorder.

Outpatient treatment records and physical therapy reports 
during the veteran's active service make almost no reference 
to either a hip disorder or a foot condition.  Progress in 
the veteran's physical therapy during service was noted.

At his separation evaluation in August 1995, the veteran 
specifically denied a "trick" or locked knee, foot trouble, 
a "painful" or "trick" shoulder or elbow, arthritis, 
rheumatism, bursitis, lameness, or bone, joint, or other 
deformity.  The veteran did specifically note recurrent back 
pain.  The separation evaluation in August 1995 made 
absolutely no reference to the veteran's service-connected 
knee disability, shoulder disability, foot disability, hip 
disorder, or to a right ankle injury or disability.  The 
veteran also specifically denied an inability to perform 
certain functions or an inability to assume certain 
positions.  The veteran was discharged from active service in 
December 1995.

The veteran filed his initial claim for VA compensation after 
his discharge from his second period of active service in 
January 1996.  At that time, the veteran noted left hip pain, 
left shoulder pain, left foot pain, and other disabilities 
not at issue.  At that time, he made no reference to a right 
ankle disability.  In light of these claims, the RO had the 
veteran undergo extensive VA evaluations, including a general 
medical evaluation, an orthopedic evaluation, and a 
neurological evaluation.

In a March 1996 VA neurological evaluation, the veteran 
reported problems with his neck and shoulder.  A weakness in 
his left leg, with a tendency for his left leg to give way, 
was also noted.  Past medical history included a right ankle 
fracture last winter.  The general neurological evaluation 
was unremarkable.  Motor examination, coordination, reflexes, 
sensory examination, station and gait were normal.  It was 
noted that the veteran's major problem was his neck and 
shoulder pain.  No reference was made to a knee disability, 
foot disorder, or a hip disability.

On a March 1996 orthopedic evaluation, the veteran noted 
chronic multiple symptoms.  Orthopedic treatment at that time 
was limited to being careful with his activities and the use 
of some medications.  Walking was limited to approximately 
ten minutes due to numbness in the left lower extremity.  
Muscular pain in the left scapular area and moderate 
discomfort in the left shoulder were noted.  The hip area was 
found to be normal.  There was no pain anteriorly, laterally, 
or posteriorly at either hip in the past six months.  Thigh 
and lower leg areas were considered to be normal.  The left 
knee had an anterior contusion with the pedestrian injury.  
The veteran noted continuous pain.  Objective evaluation of 
the left knee revealed some partial collapsing.  No locking 
of either knee was found.  It was noted the right ankle 
symptoms were "quite minimal now."  The veteran indicated 
that his most bothersome health problems within the last 
three months were a combination of headaches, trapezius 
muscle pain, and neck pain.  The second worst problem was his 
low back pain.  Significantly, no reference was made to the 
knee, foot, or hip.

Objective evaluation by the VA orthopedic examiner noted the 
veteran's muscle condition was average for his age.  The 
veteran did not limp and toe and heel walking were found to 
be very satisfactory.  Thighs were equal in length and 
reflexes were normal at the knees and ankles.  Extensor 
muscles and sensation were also normal.  The left shoulder 
was noted to have severe tenderness in the trapezius muscle 
area with some mild tenderness at the acromioclavicular 
joint.  Pain was described as 3/4 at the trapezius muscle 
area and 1/4 at the glenohumeral area.  Motion of the left 
shoulder was 30/30 on external rotation, 95/95 on internal 
rotation, 180/135 on forward elevation and abduction 180/100.  
These motions produced pain at the left shoulder, mostly at 
the trapezius.  Hip motion was 1 to 135 degrees on the right 
and 1 to 120 degrees on the left.  Rotation and abduction 
were normal and equal and both hips were nontender.  Knee 
motion was 1 to 140 degrees, bilaterally.  There was no 
increase in joint fluid at either knee.  Patellar pain and 
crepitation were mild on the right and moderate on the left.  
The ligaments were found to be normal.  There was a well-
healed 1 x 2-centimeter abrasion scar on the prepatellar area 
of the left knee.  The veteran indicated that this scar was a 
residual from the pedestrian injury.  Motion of the foot and 
ankle were normal and equal, with dorsiflexion to 10 degrees, 
plantar flexion to 45 degrees, inversion to 30 degrees, and 
eversion to 20 degrees.  There was no pain with this 
movement.  The right ankle had a slight postural medial 
tenderness but no swelling.

The pertinent assessment of the orthopedic examination noted 
a left knee disability with a history of prepatellar abrasion 
from the motor vehicle accident.  Continuing left knee 
symptoms were mostly in the patellar area and were diagnosed 
as a "resolving abrasion" with chronic synovitis and 
symptomatic patellar chondromalacia.  The left foot was found 
to have a history of occasional pain that was diagnosed as 
muscular strain.  It was noted that the left foot had been 
"OK" lately.  A right ankle injury in December 1995 was 
noted.  The examiner stated that the orthopedic symptoms were 
rather severely increased by chronic tension and/or 
depression.  The veteran reported X-rays and a MRI were 
performed of his neck and back in service and declined X-ray 
studies by VA.

It was reported that the veteran would have continued 
orthopedic distress with possible gradual improvement over 
the next 3 to 4 years.  In this regard, it is important to 
note that the examiner was making reference to both 
disabilities before the Board at this time as well as other 
disabilities that are not before the Board at this time.

In a March 1996 general medical evaluation, the veteran 
complained of multiple musculoskeletal symptoms that had been 
treated through extended courses of physical therapy and 
acupuncture.  The veteran continued to complain of pain in 
the left lumbar region, the left trapezius area and the right 
hamstring.  Physical examination was essentially normal, with 
tenderness only in the regions of the left trapezius, left 
lumbar region, and right hamstring.  There was no evidence of 
a symmetric pattern of tender points as would be expected 
with fibromyositis.  No evidence to support a diagnosis of 
fibromyositis was found.

In his January 1997 notice of disagreement, it was contended 
that the veteran's noncompensable evaluation for his foot 
condition and knee disability should be higher.  It was also 
contended that the left shoulder disability should be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(limitation of motion of the arm).  Regarding the veteran's 
hip, it was contended that this disability should be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(intervertebral disc syndrome) or 5294 (sacroiliac injury and 
weakness).  It was contended that the veteran's hip 
disability should be rated as 40 percent disabling because of 
constant pain and its effects on his sciatic nerve.

In his March 1997 substantive appeal, the veteran reiterated 
his previous contentions.  It was noted that the veteran's 
bursitis in his knee was both painful and restrictive.  It 
was contended that the he could not raise his arm above his 
shoulder level and, consequently, should be awarded a higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
The veteran again contended that a 40 percent evaluation is 
appropriate for his service-connected left hip disability.  
It was further contended that his right ankle injury was 
service connected as it happened during his out-processing 
and occurred as the result of his leg disability.  Written 
argument was received by the veteran's representative in May 
1997 and November 1998.

II. Analysis

A preliminary matter in this case is whether the VA has 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103 and 3.59.  The duty includes 
obtaining medical records and obtaining medical examinations 
indicated by the facts and circumstances of each of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990) and Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
Board has reviewed in detail the evaluations of March 1996 
and finds these evaluations to be complete.  The VA 
evaluators reviewed the pertinent medical records, reviewed 
the veteran's complaints, including complaints of pain and 
limitation of motion caused by pain, and has provided a 
medical history of the conditions in question.  The 
evaluators have also provided a detailed objective evaluation 
for the veteran's disabilities.  Neither the veteran nor his 
representative has disputed the results or findings of these 
evaluations. The veteran has noted no treatment for the 
conditions at issue since his discharge from active service 
and there is no indication that any additional medical 
records are available regarding the disabilities at issue.  
Accordingly, the Board finds that the VA has fulfilled the 
duty to assist and will proceed with a full adjudication of 
the veteran's claims with the exception of the claim of 
entitlement to service connection for a right ankle 
disability, which will be the subject of the REMAND section 
of this determination.

III.  Entitlement to an Increased Evaluation for the Left 
Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes 
identify the various disabilities.  Chondromalacia of the 
left patella with synovitis is not specifically listed within 
the rating schedule.  Accordingly, when an unlisted condition 
is encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case the RO has evaluated the left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (impairment of the 
knee).  Under this Diagnostic Code, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  

In this case, there is no evidence that the left knee is 
currently disabled due to either subluxation or lateral 
instability.  As such, it would appear that continuing the 
assignment of a compensable rating under Diagnostic Code 5257 
by analogy would be erroneous.  Significantly, however, 
because the veteran shows essentially full extension and 
flexion, a compensable rating under Diagnostic Codes 5260 
(limitation of flexion) or 5261 (limitation of extension) 
would also appear to be inappropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis), provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group or minor 
joints affected by limitation of motion, to be combined, not 
added, and rated as a single disability under the Diagnostic 
Code for degenerative or hypertrophic arthritis.  Limitation 
of motion must be objectively confirmed by such findings as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.

In this case, it does not appear that the veteran actually 
has arthritis in his left knee.  Accordingly, a compensable 
evaluation under a literal interpretation of Diagnostic Code 
5003 would also not appear to be appropriate.  However, it is 
important to note that the Board is evaluating this condition 
under the auspices of § 4.20.  Accordingly, in light of the 
findings indicating chronic synovitis and symptomatic 
patellar chondromalacia, the Board believes that an 
evaluation under Diagnostic Code 5003, by analogy, is 
appropriate.  In Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), the Court held that painful motion of a major 
joint caused by degenerative arthritis, or the arthritis 
established by X-ray, if it is deemed to be limited motion, 
is entitled to a minimum 10 percent rating, per joint, 
combined under Diagnostic Code 5003, even though there is no 
actual limitation of motion.  In light of the finding of 
chronic synovitis and symptomatic patellar chondromalacia, 
the Board believes that a 10 percent evaluation under 
Diagnostic Code 5003, by analogy, is warranted.

Based on the VA evaluations of March 1996, there is no basis 
for an increase in the evaluation of the veteran's service-
connected left knee disability.  There is no evidence of 
limitation of flexion, limitation of extension, or recurrent 
subluxation or lateral instability.  While the veteran has 
complaints of pain associated with his left knee disability, 
these complaints are being compensated by the 10 percent 
evaluation.  In this regard, it is important to note that 
during the veteran's active service he made little reference 
to a left knee disability or difficulties associated with a 
left knee disability.  Post service medical evidence of 
record, which indicates no treatment for this disability, 
would also support this conclusion.  Finally, the evidence of 
record does not contain objective findings to support the 
subjective complaints of pain that would support a rating in 
excess of 10 percent.  Accordingly, a 10 percent evaluation 
for the left knee is warranted.



IV.  Entitlement to an Increased Evaluation for the
Left Shoulder Disability

The veteran's service-connected left shoulder disability has 
been evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5019-5202 (bursitis, impairment of the humerus).  Code 
5019 provides that disabilities rated under this code will be 
rated on the basis of limitation of motion of the affected 
parts as degenerative arthritis.  Under Code 5202, malunion 
of the humerus with moderate deformity in the minor arm 
warrants a 20 percent evaluation.  Malunion with a marked 
deformity also warrants a 20 percent evaluation.  Recurrent 
dislocation of the humerus at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level with frequent episodes of guarding of all arm 
movement warrants a 20 percent evaluation for the minor arm.  
Fibrous union of the humerus in the minor arm warrants a 40 
percent evaluation.  Nonunion of the humerus warrants a 50 
percent evaluation and the loss of the humerus head warrants 
a 70 percent evaluation.  

In this case, based on the recent VA evaluations, it appears 
that the veteran suffers from no disability associated with 
the humerus.  Indeed, it is not clear why the RO considered 
this code.  Accordingly, a compensable evaluation under 
Diagnostic Code 5202 is warranted.  As the veteran correctly 
suggests, and as Code 5019 effectively provides, his 
condition is more appropriately rated on the basis of 
limitation of motion.  Limitation of motion of the arm is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under 
this Diagnostic Code, which the RO provided the veteran in 
the statement of the case, limitation of motion at the 
shoulder level warrants a 20 percent evaluation.  Limitation 
of motion of the minor arm midway between the side and 
shoulder level also warrants a 20 percent evaluation.  
Limitation of motion to 25 degrees on the side for the minor 
arm warrants a 30 percent evaluation.

The veteran has contended that in the last examination he 
could not raise his arm above shoulder level.  The recorded 
range of motion findings on the VA evaluations of March 1996 
do not support this determination.  The March 1996 VA 
orthopedic evaluation showed motion of the left shoulder was 
30/30 on external rotation, 95/95 on internal rotation, 
180/135 on forward elevation and abduction 180/100.   The 
findings for forward elevation and abduction clearly 
establish motion was above the shoulder level.  See 38 C.F.R. 
§ 4.71, Plate I (1999).  Accordingly, a 20 percent evaluation 
under Diagnostic Code 5201 for limitation of motion at the 
shoulder level is not supported. 

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(199).  Accordingly, the Court's holding requires the Board 
to consider whether an increased rating for the left shoulder 
disability may be in order on three independent bases: (1) 
pursuant to the schedular criteria, i.e., if the medical 
examination test results reflect that range of motion of his 
left arm is in fact limited, what rating should be assigned; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his left shoulder due specifically to 
his complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his left shoulder due specifically to any 
weakened movement, excess fatigability, or incoordination.  

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40 (1998) (emphasis added). 

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(1998). 

The complaints of left shoulder pain do not warrant an 
increased rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range-of-motion loss, weakness, excess fatigue or 
incoordination in his left shoulder due to pain beyond that 
reflected in the 1996 examinations.  The veteran reported he 
did not have a painful shoulder in August 1995 and described 
moderate discomfort on orthopedic evaluation in 1996.  The 
examiner noted severe tenderness in the trapezius muscle and 
some mild tenderness in the acromioclavicular joint.  He 
reported these symptoms as "bothersome" pain in the neck 
and the left trapezius region, with some moderate 
glenohumeral joint area discomfort diagnosed as occasional 
tendonitis and some synovitis at the acromioclavicular joint.  
The orthopedic evaluator did not note objective indicators of 
symptoms indicating more than moderate overall discomfort, 
which did not result in loss of motion of a compensable 
degree.  The neurological evaluation was characterized as 
normal. 

It is clear that the RO has taken into consideration the 
veteran's complaints of pain and its effect on function of 
his shoulder in awarding the veteran a compensable evaluation 
of 10 percent.  However, the veteran's complaints of pain, 
standing alone, would not provide the basis for a compensable 
evaluation under either Diagnostic Code 5201 or 5202.  
Accordingly, the Board believes it must look to Diagnostic 
Code 5003 (as directed by Code 5019, and in light of 
38 C.F.R. § 4.49) to provide a basis for the RO's 
determination that the veteran warrants a 10 percent 
evaluation.   38 C.F.R. § 4.59 provides that with "any form 
of arthritis" producing painful motion, it is the intent of 
the schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
question then is what is the minimum compensable rating for 
the joint.  Under Code 5003, where the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined not added, under Code 5003.  Thus, Code 5003 
specifically provides that where the limitation of motion of 
a joint does not itself warrant a compensable rating under 
the applicable schedular criteria, but there is pain limiting 
motion, a 10 percent evaluation for the major joint affected 
is to be awarded.  Clearly, this is less than the 20 percent 
evaluation under Code 5201, and is thus the "minimum 
rating" referenced in 38 C.F.R. § 4.59.  Otherwise, to read 
the schedular criteria as dictating a 20 percent rating in 
these circumstances, where limitation of motion to shoulder 
level is not present, is to make a nullity of Code 5003.  

The record does document that the veteran has some, albeit 
not a compensable degree, of limitation of motion under Code 
5201, and the VA examiner found moderate discomfort on 
motion.  The fact that the veteran has discomfort that 
produced some, but not a separately compensable degree of 
limitation of motion of the shoulder, precisely fits the 
circumstances contemplated under Code 5003.  That Code 
provides a 10 percent evaluation for a major joint affected 
by arthritis confirmed by X-ray productive of some limitation 
of motion, even where the limitation of motion is not itself 
of compensable degree.   Accordingly, this analysis would 
support the 10 percent evaluation, but not a higher 
evaluation because the limitation of motion is not itself 
compensable.

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
in that case was service connected for a left shoulder 
disability, evaluated as 20 percent disabling.  In this case, 
the veteran is evaluated as 10 percent disabled for his left 
shoulder disability.  In DeLuca, the Court directed the Board 
to provide adequate reasons and bases addressing the degree 
or "extent" of additional range of motion loss in the 
appellant's left shoulder due to pain or use during flare-ups 
and, if clinically shown by the medical evidence, the degree 
of additional range-of-motion loss in this joint due to 
weakened movement, excess fatigability, or incoordination.  
In this case, the Board has found that the VA evaluations of 
March 1996 have taken into consideration the veteran's 
complaints of pain.  The VA neurological evaluation was 
entirely normal and the March 1996 orthopedic evaluation, 
which the Board has found to be entitled to great probative 
weight, diagnosed occasional tendinitis with some synovitis 
at the acromioclavicular joint.  

The orthopedic examiner's reference to the fact that the 
orthopedic symptoms were "probably rather severely increased 
by chronic tension and/or depression," has been noted.  In 
this regard, it is important to note that the veteran is not 
service connected for either tension and/or depression.  
Moreover, the examiner's objective findings did not show 
symptoms to support the conclusion that any increased 
symptoms attributable to chronic tension or depression 
produced more than the moderate functional impairment 
demonstrated on the examination.  In other words, if these 
subjective exacerbations are present, they are not shown to 
be supported by objective findings of more than the moderate 
grade of functional impairment shown on the examination.  

While the Board has considered whether to remand this case 
for a VA psychiatric evaluation, the Board finds that the 
three VA evaluations of March 1996 fulfill the duty to assist 
the veteran in the development of this claim.  These 
evaluations, along with the detailed service medical 
evaluations provide a basis to adjudicate this claim at this 
time.  Accordingly, an additional evaluation is not 
warranted.

The Court has held that the Board has the "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics in its relationship to other 
items of evidence."  Madden v. Brown, 125 F.2d. 1477, 1481 
(Fed. Cir. 1997).  The Board has reviewed, in detail, the 
veteran's complaints of pain not only with regard to his left 
shoulder but with regard to the service-connected knee 
disability, foot disability, and hip disorder.  Based on this 
review, the Board finds that the veteran's complaints of pain 
do not support an increased evaluation for the reasons 
discussed herein.  The medical evidence of record makes clear 
the minimal nature of the injuries sustained regarding these 
four disorders during the motor vehicle accidents.  In 
several examinations, the veteran makes absolutely no 
reference to the issues before the Board at this time.  In 
this regard, it is again important to note that issues 
regarding the evaluation of the veteran's service-connected 
neck disability and low back disability are not before the 
Board at this time.

The Board agrees with the Court that "[m]edicine is more art 
than exact science."  Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  See also Williams v. Gober, 10 Vet. App. 447, 451 
(1997).  The assignment of a particular Diagnostic Code is 
completely dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  The 
Board has given consideration to evaluating all of the 
veteran's service-connected conditions at issue under 
different Diagnostic Codes.  As indicated by the Court, one 
Diagnostic Code may be more appropriate than another based on 
such factors as the individuals relative medical history, the 
current diagnosis and the demonstrated symptomatology.  A 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In this case, the Board has 
found in evaluating the veteran's shoulder disability and 
knee disability by analogy to Diagnostic Code 5003, the 
current evaluations may be plausibly justified in light of a 
finding of synovitis in both the left knee and shoulder.  
However, in light of the lack of objective medical evidence 
and the March 1996 VA evaluations, which found no basis to 
award an increased evaluation, the Board can not find a basis 
to increase the veteran's service-connected disabilities.

V.  Entitlement to a Compensable Evaluation for the Left Foot 
Disability

The veteran's service-connected muscular strain of the left 
foot has been evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (injury to the foot).  This is clearly the most 
appropriate Diagnostic Code to evaluate the veteran's 
condition.  Under this code, a moderate injury to the foot 
warrants a 10 percent evaluation, a moderately severe injury 
to the foot warrants a 20 percent evaluation, and a severe 
injury to the foot warrants a 30 percent evaluation.  In this 
case, the veteran has complaints of pain that he associates 
to his left foot disability.  However, objective evaluation 
has found no evidence that would support the finding that the 
veteran suffers from a moderate foot injury.  The objective 
medical evidence of record fails to indicate evidence of a 
left foot disability.  Accordingly, even if the veteran does 
have complaints of pain that can be reasonably associated 
with the automobile accident during service, the medical 
evidence of record supports the conclusion that this injury 
is slight.  In support of this conclusion, the record 
contains the service medical records, which fail to make 
significant reference to a difficulty surrounding the left 
foot.  In fact, during his August 1995 separation evaluation, 
the veteran specifically denied having foot trouble.  The 
veteran himself, during the March 1996 VA evaluation, 
indicated little difficulty with his left foot.  Accordingly, 
the Board finds that a preponderance of the evidence does not 
support the conclusion that the veteran should be awarded a 
compensable evaluation for a left foot disability under 
Diagnostic Code 5284.

VI.  Entitlement to a Compensable Evaluation for the Left Hip 
Disability

The RO has evaluated the veteran's service-connected left hip 
disability by analogy under § 4.20 to 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (ankylosis of the hip).  However, the 
veteran's service-connected left hip disability shows 
absolutely no evidence of ankylosis.  Accordingly, a 60 
percent evaluation under Diagnostic Code 5250 for ankylosis 
of the hip involving favorable ankylosis in flexion at an 
angle between 20 degrees and 40 degrees and a slight 
abduction or adduction is clearly not warranted.  
Accordingly, in order to fully evaluate this claim, the Board 
has considered other Diagnostic Codes.

The veteran has contended that his left hip disability should 
be rated as 40 percent disabling under 38 C.F.R. § 4.17a, 
Diagnostic Codes 5293 (intervertebral disc syndrome) or 5294 
(sacroiliac injury and weakness).  However, the veteran is 
currently receiving a 20 percent evaluation for chronic 
muscular strain in the low back under Diagnostic Code 5293.  
Accordingly, an additional evaluation under the same 
Diagnostic Code is not warranted.  It appears that the 
veteran may be confusing the disability associated with his 
service-connected low back disability, the service-connected 
neck disability, and the service-connected hip disability.  
In this case, each disability is rated separately.  
Evaluating the veteran's condition under Diagnostic Code 5293 
is specifically prohibited under 38 C.F.R. § 4.14 (anti-
pyramiding).  Simply stated, the Board cannot afford the 
veteran two separate disability evaluations under the same 
Diagnostic Code for the same disability.  

A compensable evaluation under Diagnostic Code 5294 is also 
not warranted because the veteran does not suffer from a 
sacroiliac injury and weakness associated with his left hip.  
The disability associated with his back is being compensated 
by the 20 percent evaluation under Diagnostic Code 5293 and 
for his neck under a 20 percent evaluation for degenerative 
disc disease at C5-C7 under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5290.

The VA evaluations of March 1996 clearly reveal no 
compensable injury to the left hip.  The March 1996 VA 
orthopedic evaluation specifically found no identifiable 
disability associated with the hip.  Accordingly, a 
compensable evaluation under any of the Diagnostic Codes for 
the hip and thigh, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 
to 5254, is clearly not warranted.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent 
evaluations, which the Board finds to be highly probative, 
there is no evidence which the Board has found credible and 
of significant probative weight to indicate that the service 
related disabilities impair earning capacity by requiring 
frequent hospitalizations or because medication required for 
these disabilities interfere with employment.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the Court held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.

In deciding all of the veteran's claims, the Board has 
considered the Court's determination in Fenderson v. West, 12 
Vet App. 110 (1999), and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that finding the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  

In this case, the Board specifically finds that there is no 
evidence which supports the veteran's claims at different 
periods of time during the appeal period.  The most probative 
evidence supports the conclusion that there is no actual 
variant in the severity of his service-connected disabilities 
during the appeal period.  Accordingly, the Board does not 
find that the veteran's disability evaluations should be 
increased for any separate period based on the facts found 
during the appeal period in question.  The evidence of record 
from the day the veteran filed his claim to the present 
supports a conclusion that he is not entitled to increased 
evaluations during any time within the appeal.


ORDER

Entitlement to an increased evaluation for chondromalacia of 
the left patella with synovitis is denied.

Entitlement to an increased evaluation for tendinitis with 
synovitis of the left acromioclavicular joint is denied.

Entitlement to a compensable evaluation for muscular strain 
of the left foot is denied.

Entitlement to a compensable evaluation for muscular strain 
of the left hip is denied.

The claim of entitlement to service connection for a right 
ankle disability is well grounded.


REMAND

Regarding the veteran's claim of entitlement to service 
connection for a right ankle disability, as noted above, the 
Board has found this claim to be well grounded under the 
Court's determination in Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The VA orthopedic evaluation has noted possible 
evidence of a right ankle disorder.  Further, the veteran has 
indicated that he injured his right ankle in December 1995, 
during his active service but following his separation 
evaluation.  Based on this information, the Board believes 
that additional development is required.  Specifically, the 
veteran should note any treatment of this injury during his 
active service.  The veteran is also asked to provide 
contemporaneous medical evidence to support his contentions 
that he currently suffers from a right ankle disorder.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health-care providers who may possess 
additional records pertinent to the claim 
of service connection for a right ankle 
disability.  The veteran is specifically 
asked to identify treatment of the 
alleged ankle injury during his active 
service in December 1995.  After securing 
any necessary authorization from the 
veteran, the RO should contact these 
health-care providers in order to obtain 
copies of those treatment records which 
have not been previously secured.

2.  The RO should arrange for a VA 
examination to determine whether the 
veteran currently suffers from a right 
ankle disability and whether this 
disability, if it exists, is related to 
an injury which occurred in December 
1995.  The claims folder should be made 
available to the examiner.  Following the 
examination and review of the record, the 
physician should provide an opinion as 
what is the correct diagnostic 
classification of any current right ankle 
disability and, if a right ankle 
disability is present, what is the degree 
of medical probability that it is related 
to any injury or disease of service 
origins.  A rationale for the opinion 
should be provided.  

3.  After development has been completed, 
the RO should review the examination 
reports to ensure that it completes the 
requirements and directives of this 
REMAND.  If their report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
right ankle disability should be 
readjudicated by the RO.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



